Citation Nr: 0824176	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1963 to December 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2007, the Board remanded the claim for further 
development.  
A supplemental statement of the case (SSOC) was issued in 
March 2008, which continued the previous denial.  The claims 
folder has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosis of PTSD.

2.  The veteran did not participate in combat.

3.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In January 2007, the Board remanded the case in order for VBA 
to issue a letter that met the notification requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), in 
particular the "give us everything you've got" provision in 
38 C.F.R. 
§ 3.159(b)(1) (2007).  Appropriate VCAA notification has been 
accomplished.  
See VCAA letters, January 2007 and February 2007.  As such, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in three 
letters dated July 2003, January 2007, and February 2007.  
These letters indicated that in order for service connection 
to be granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the July 2003, January 2007, and 
February 2007 letters stated that VA would assist the veteran 
in obtaining relevant records from any Federal agency, 
including those from the military and VA medical centers, and 
the Social Security Administration.  The veteran was also 
advised in the letters that a VA examination would be 
scheduled if necessary to make a decision on his claim.  With 
respect to records from private doctors and hospitals, the 
VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

In the July 2003 and February 2007 letters, the RO requested 
specific details concerning the claimed PTSD, and included a 
PTSD questionnaire.

The July 2003 VCAA letter emphasized, "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give the records to us or asks 
for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in original].  Similar language was 
contained in both the January 2007 and February 2007 VCAA 
letters.

Finally, the Board notes that the January 2007 and February 
2007 letters specifically requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's claim of entitlement to service connection was 
denied based on elements (2) existence of a disability 
(current diagnosis), and (3) connection between service and 
the claimed disability (in-service stressors).  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements. 

The veteran was provided specific Dingess notice in the 
letters from the RO dated January 2007 and February 2007, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance, and time lost due to service-connected 
disabilities as well as statements from people who have 
witnessed how the veteran has been affected by disability 
symptoms.

With respect to effective date, the January 2007 and February 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD. Because 
the Board is denying the veteran's claim, elements (4) and 
(5) remain moot.

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claim was re-adjudicated in a March 2008 supplemental 
statement of the case (SSOC), following the issuance of the 
January 2007 and February 2007 letters.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
service personnel records, the veteran's statements, and VA 
treatment records.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case because 
there is no objective and competent evidence of a PTSD 
diagnosis.  The veteran's medical records do not contain a 
PTSD diagnosis.  Under such circumstances an examination is 
not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of PTSD.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative and declined the option of testifying at a 
personal Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2007).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).



Analysis

With respect to the first 38 C.F.R. § 3.304(f) element, 
current disability, the RO denied the veteran's claim for 
PTSD because the evidence of record did not include a 
competent medical diagnosis of PTSD.  Indeed, VA treatment 
records are pertinently negative for any indication of a PTSD 
diagnosis, and the veteran does not allege that he has been 
diagnosed with PTSD.  See Decision Review Officer (DRO) 
hearing transcript, page 5.  Additionally, the veteran does 
not allege that he has sought therapy or medical treatment 
for his alleged PTSD symptoms.  See the hearing transcript, 
page 5.

The claim relies entirely on the veteran's self-diagnosis of 
PTSD.  It is, however, now well-established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset, or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
PTSD.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

As there is no competent medical evidence suggesting that the 
veteran suffers from PTSD, the first element of 38 C.F.R. § 
3.304(f) is not met, and service connection for PTSD is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The claim is denied 
based on a lack of element (1). 

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the veteran served in the United States 
Army from June 1963 to December 1968.  The majority of the 
veteran's service was during the Vietnam War era.  However, 
service personnel records indicate that the veteran did not 
serve in the Republic of Vietnam, nor does the veteran so 
allege.  Rather, the records indicate that the veteran 
primarily served as a cryptographical technician in Alaska.  
The veteran did not receive any decorations or awards 
indicative of combat status.  The Board accordingly finds 
that the veteran did not engage in combat with an enemy 
within the meaning of 38 U.S.C.A. 
§ 1154(b).  Under such circumstances, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports, 
and does not contradict, the veteran's testimony.

The veteran has reported his in-service stressors as decoding 
messages, in his role as a cryptographical technician, which 
contained "graphic descriptions of horrific details of 
unbelievable acts committed to our military soldiers who died 
in Vietnam as well as our POWs and the torture they 
encountered due to acts of war."  
The veteran has offered no evidence, aside from his own 
statements, to corroborate his alleged in-service stressors.  
As explained above, the veteran's bare assertions are not 
sufficient to satisfy the second element of 38 C.F.R. 
§ 3.304(f). 
See Moreau, supra.

Accordingly, these allegations cannot serve as a basis for 
the grant of service connection for PTSD.  Element (2) of 38 
C.F.R. § 3.304(f) has not been satisfied, and the veteran's 
PTSD claim also fails on that basis.  

With respect to element (3), medical nexus, in the absence of 
a PTSD diagnosis or a verified in-service stressor, medical 
nexus is an impossibility.  Indeed, the veteran has presented 
no competent medical opinion to link his alleged PTSD to his 
military service. 

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


